Citation Nr: 1724759	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  16-37 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for herniated nucleus pulposus L5-S1, prior to March 29, 2016, and from June 1, 2016.

2.  Entitlement to a rating in excess of 20 percent peripheral neuropathy of the left lower extremity.

3.  Entitlement to a rating in excess of 20 percent peripheral neuropathy of the right lower extremity.

4.  Entitlement to an initial compensable rating for a residual scar associated with the service-connected disability of herniated nucleus pulposus L5-S1, status post, decompressive laminectomy with foraminotomy L3-L4 (residual scar).


REPRESENTATION

Veteran represented by:	Disabled American Veterans
 
ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran had active duty from March 1993 to September 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

During the course of the appeal, a June 2016 rating decision granted a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU), effective January 9, 2015.  However, as the grant of TDIU was fully favorable and the Veteran has not appealed either the effective date assigned, this matter is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In the Veteran's July 2016 substantive appeal, she requested a Board hearing before a Veterans Law Judge.  However, in a June 2016 communication, she, by and through her duly authorized representative, withdrew her request for a Board hearing.  38 C.F.R. § 20.704(e) (2016).


FINDING OF FACT

In written correspondence, dated June 2017, prior to the promulgation of a decision, the Veteran, by and through her duly authorized representative, requested that the issues of entitlement to a rating in excess of 20 percent for herniated nucleus pulposus L5-S1, prior to March 29, 2016, and from June 1, 2016; a rating in excess of 20 percent peripheral neuropathy of the left lower extremity; a rating in excess of 20 percent peripheral neuropathy of the right lower extremity; and an initial compensable rating for residual scar be withdrawn.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the substantive appeal regarding the claim of entitlement to a rating in excess of 20 percent for herniated nucleus pulposus L5-S1, prior to March 29, 2016, and from June 1, 2016, have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for the withdrawal of the substantive appeal regarding the claim of entitlement to a rating in excess of 20 percent peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for the withdrawal of the substantive appeal regarding the claim of entitlement to a rating in excess of 20 percent peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

4.  The criteria for the withdrawal of the substantive appeal regarding the claim of entitlement to an initial compensable rating for a residual scar have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran has withdrawn the issues of entitlement to a rating in excess of 20 percent for herniated nucleus pulposus L5-S1, prior to March 29, 2016, and from June 1, 2016; a rating in excess of 20 percent peripheral neuropathy of the left lower extremity; a rating in excess of 20 percent peripheral neuropathy of the right lower extremity; and an initial compensable rating for residual scar.  There remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  The Board does not have jurisdiction to review these issues, and dismissal is warranted.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


ORDER

The claim of entitlement to a rating in excess of 20 percent for herniated nucleus pulposus L5-S1, prior to March 29, 2016, and from June 1, 2016, is dismissed.

The claim of entitlement to a rating in excess of 20 percent peripheral neuropathy of the left lower extremity is dismissed.

The claim of entitlement to a rating in excess of 20 percent peripheral neuropathy of the right lower extremity is dismissed.

The claim of entitlement to an initial compensable rating for a residual scar is dismissed.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


